OPINION — AG — ** POLICE OFFICER — RETIREMENT — DUAL COMPENSATION — DISABILITY — EMPLOYEE ** A MUNICIPAL LAW ENFORCEMENT OFFICER, WHO WAS RETIRED BECAUSE OF A JOB RELATED INJURY AND WHO CURRENTLY RECEIVES A DISABILITY ALLOWANCE FOR THIS INJURY PURSUANT TO THE STATUTES GOVERNING THE OKLAHOMA POLICE PENSION AND RETIREMENT SYSTEM ("SYSTEM"), 11 O.S. 50-101 [11-50-101] ET SEQ., AS AMENDED, MAY CONTINUE TO RECEIVE THESE BENEFITS WHILE RUNNING FOR OR SERVING AS COUNTY SHERIFF. PROVIDED, HOWEVER, THAT SUCH OFFICER, OR ANY OTHER MEMBER OF THE SYSTEM WHO IS RETIRED FOR DISABILITY, MAY BE "RECALLED" BY THE POLICE PENSION AND RETIREMENT BOARD TO 11 O.S. 50- [11-50-] 118 IN ORDER FOR THE BOARD TO DETERMINE WHETHER SUCH A MEMBER IS STILL UNFIT OR UNABLE TO RETURN TO DUTY. IF THE STATE BOARD DETERMINES THAT THE MEMBER IS NO LONGER "DISABLED", AND IS FIT TO RETURN TO DUTY, THEN THE BOARD MAY DISCONTINUE ALL PAYMENTS FROM THE SYSTEM TO THAT MEMBER. THE QUESTION OF WHETHER THE MEMBER THUS RETIRED CONTINUES TO BE UNFIT OR UNABLE TO RETURN TO DUTY UNDER 11 O.S. 50-118 [11-50-118] IS A QUESTION OF FACT WHICH CAN BE RESOLVED ONLY BY THE BOARD. (DISABILITY ALLOWANCE, DISABILITY BENEFITS) CITE: 11 O.S. 50-101 [11-50-101], 11 O.S. 50-113 [11-50-113], 11 O.S. 50-102.2 [11-50-102.2](I), 11 O.S. 50-103.1 [11-50-103.1], 11 O.S. 50-106.3 [11-50-106.3](C), 11 O.S. 50-115 [11-50-115], OPINION NO. 82-123 OPINION NO. 84-165 (WILLIAM D. LAFORTUNE)